Citation Nr: 1622807	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with mild renal insufficiency and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was subsequently transferred to the RO in Detroit, Michigan.

It appears that the Veteran's representative has raised a new issue of entitlement to an increased rating for diabetes mellitus type II with hypertension in an April 13, 2016 statement.  Because this claim has not been adjudicated by the Agency of Original Jurisdiction, the Board does not have jurisdiction over it, and it is referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In June 2015, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an increased rating for diabetes mellitus type II with mild renal insufficiency and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for diabetes mellitus type II with mild renal insufficiency and hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the veteran or his authorized representative and must be in writing, unless done on the record at a hearing.  38 C.F.R. § 20.204. 

In a June 2015 statement, the Veteran withdrew his appeal for entitlement to a rating in excess of 20 percent for diabetes mellitus type II with mild renal insufficiency and hypertension.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 20 percent for diabetes mellitus type II with mild renal insufficiency and hypertension is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


